United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, New Orleans, LA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-267
Issued: September 19, 2011

Case Submitted on the Record

ORDER GRANTING REQUEST FOR ORAL ARGUMENT
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

By application dated November 15, 2010, appellant filed for review of an August 24,
2010 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The appeal
was docketed as No. 11-267. Appellant submitted a timely request for oral argument, explaining
the need to address the evidence of record before the Board. She contends that OWCP failed to
provide her a fair or sufficient hearing and that the hearing representative fabricated part of the
decision. She contended that OWCP failed to address the deficiencies in the adjudication of her
claim, which would warrant a merit review.
The Board has duly considered the matter and finds that appellant’s request for oral
argument should be granted. Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the
discretion of the Board. In the present appeal, appellant’s request was timely filed and a need for
oral argument was advanced. The Board docketed the appeal as No. 10-697. Appellant
submitted a timely request for oral argument explaining the need to address the evidence of
record before the Board. She argues that OWCP overlooked and never addressed issues she
raised before them and that oral argument would allow the opportunity for these issues to be
addressed.

The Board has duly considered the matter and finds that appellant’s request for oral
argument should be granted. Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held at the
discretion of the Board. Appellant timely requested oral argument and advanced arguments
supporting the need for oral argument. By decision dated September 1, 2009, OWCP denied
appellant’s request for a merit review as she failed to meet any of the criteria for granting a merit
review. The Board, in its discretion, grants oral argument.
IT IS HEREBY ORDERED THAT appellant’s request for oral argument in Docket
No. 11-267 be granted.
Issued: September 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

